DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1 (line 20), the phrase should recite “wherein the through hole defines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,788,852 to Sharpe in view of US 20160159603 to Huang and in further view of CN107522006 to Li et al.
In re claim 1, Sharpe teaches a multi-division type tape cutter provided with a cylindrical rotating member (32) constituted of a fastening protrusion (see Annotated Figure 1, below) formed on one side surface thereof and a rotating roller (20) adapted to fit a tape (22) thereto, the multi-division type tape cutter comprising: 
a housing (14) providing a body thereof in such a manner as to allow the rotating member (32) and the tape roller (20) to be fixed to an inside thereof, 
a first cutter unit (40) located between the rotating member (32) and the tape roller (20) in a direction orthogonal to a winding direction of the tape (it has been interpreted that 42 is disposed orthogonal to at least one radius component of the rotational axis of roller 24, as shown in at least Figure 1); and 
a second cutter unit (34) located inside the housing in the direction orthogonal to the winding direction of the tape (it has been interpreted that 34 is disposed orthogonal to at least one radius component of the rotational axis of roller 32, as shown in at least Figure 1)
a fixing bar (36) with a first polygonal sectional shape seated on the housing, restricting rotation of the fixing bar relative to the housing; and 
a plurality of blocks (42) detachably fitted to the fixing bar (36), wherein, each of the plurality of blocks (42) are provided with at least one cutting blade (40) disposed on an outer surface thereof and a through hole (Col. 2, lines 36-49) in a middle portion (see Annotated Figure 2, below) thereof, wherein the through hole define a second polygonal sectional shape complementing the first polygonal sectional shape (Fig. 2); 
the fixing bar with the first polygonal sectional shape passes the through hole of the block to restrict rotation of each of the block relative to the fixing bar (Fig. 2); 
the at least one cutting blade (40) of each said block is positioned in one of an upward direction, the at least one cutting blade cuts the tape only when the at least one cutting blade is positioned in the upward direction (as shown in Figure 2); and 
each of the plurality of the blocks (40) are configured to be detached (via 52) from the fixing bar and fitted back on the fixing bar to position the at least one cutting blade in either the upward or downward direction, enabling adjusting cutting-width of the tape by arranging the at least one cutting blade in the upward direction. 

    PNG
    media_image1.png
    526
    866
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    390
    895
    media_image2.png
    Greyscale

	Regarding claim 1, Sharpe teaches a rotating member, but does not teach the rotating member having a plurality of rotating wings provided along an outer peripheral surface in which a manner to have a ¬ shaped upper ends.
Note, the Examiner notes, the shape of the rotating wings is clear from the disclosure.
Huang teaches a tape cutter having a rotating member with a plurality of wings on the outer periphery having a “¬” shape (or flange 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Sharpe with a rotating member as taught by Huang shaped as taught by Huang to provide a large adhesive surface area for the adhesive tape segments avoiding falling of adhesive tape segments from the rotating wheel (Para 0030, Huang).

	Regarding claim 1, Sharpe teaches cutting blocks having a shape, but does not teach the blocks are cylinders.
	Li provide a teaching in the art of tape cutters, of a cylinder (3) with a polygonal sectional through hole disposed on a polygonal sectional shape bar (2) with a cutter (9). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape of the cutter of Sharpe to have a cylinder shape as taught by Li to maintain an easy to adjust cutter for cutting various width products which is merely an obvious matter of design choice. 
	One having ordinary skill in the art would have been prompted by the teachings of Li to modify the shape of the blocks of Sharpe without (necessarily) changing the orientation of the block. Changing the shape of the block to have a cylindrical shape could still permit the cutter to be received via a slit in the cylinder (as in the block of Sharpe) and the polygonal sectional bar (36, of Sharpe) to extend through the cylinder in the same manner as the block of Sharpe.

In re claim 2, modified Sharpe teaches wherein the first cutter unit (40, Sharpe) is detachable mounted on the housing (14, Sharpe).
Note, the cutter unit is detachably mounted to bar (36, Sharpe) and therefore detachably mounted to the housing.
In re claim 5, modified Sharpe teaches wherein the housing has seating grooves (see Annotated Figure 2, on Page 4, above) formed on both left and right sides of top thereof, so that as the fixing bar (36, Sharpe) of the first cutter unit is fitted to the seating grooves, the first cutter unit is disposed orthogonal to the winding direction of the tape (it has been interpreted that 42 is disposed orthogonal to at least one radius component of the rotational axis of roller 24, as shown in at least Figure 1, Sharpe).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Huang and in further view of Li et al., as applied to the above claims, and in further view of CN105473477 to Mueller et al. 
In re claim 6, modified Sharpe teaches wherein the second cutter unit (34, Sharpe) comprises a blade support (Figs. 1,2, Sharpe) and blade (34, Sharpe) provided on one side top of the blade support, one side end portion of the blade support being slantly formed to a given angle to allow the blade to be capable of coming into contact with the tape at a right angle with respect the tape (Fig. 1).
	Regarding claim 6, Sharpe teaches the second cutter unit having a blade support and blade, but does not teach a plurality of blade supports and blades.
	Mueller teaches a tape cutter having a plurality of blades segments (250,252). Mueller further teaches the blade can be an integral structure.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Sharpe with a plurality of blades as taught by Mueller to maintain clean cuts. Providing Sharpe with a plurality of blades in lieu of an integral blade is merely an obvious matter of design choice. It would have further been obvious to provide the blade segments with corresponding (separate) supports. Fabricating the blade into segments with corresponding (separate) supports would not change the principle operation of the device.
	In re claim 7, modified Sharpe teaches wherein the blades of the second cutter unit are linearly inclined to a given angle in one side direction thereof (Fig. 1, Sharpe).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Huang and in further view of Li et al., as applied to the above claims, and in further view of KR20130065526 to Chung.
In re claim 8, modified Sharpe teaches a housing, but does not teach a cover unit seated onto cover seating portions formed on both left and right sides of the housing in such a manner as to allow the first cutter unit to be covered therewith.
Chung teaches a cover unit (see Annotated Figure 1, below) seated onto cover seating portions (it has been interpreted, the cutting seating portion is merely the surface of the housing 10 in which the cover is seated) formed on both left and right sides of the housing in such a manner as to allow the first cutter unit to be covered therewith.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the housing of modified Sharpe with a cover unit to protect the internal components. One having ordinary skill in the art would recognize that providing Sharpe with a cover unit will still permit feeding and tearing of the tape, as intended by Sharpe.


    PNG
    media_image3.png
    592
    836
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Huang and in further view of Li et al., as applied to the above claims, and in further view of KR20140104483 to Meier.
In re claim 9, modified Sharpe teaches a tape roller, but does not teach the tape roller comprises tension adjustors formed on portions of both left and right sides of the outer peripheral surface thereof, each tension adjustor having one or more incised portions disposed orthogonal to the winding direction of the tape.
Meier teaches in the art of tape dispensers, a tape spindle (10) having tension adjustors (16a-c) formed on portions of both left and right sides of the outer peripheral surface thereof, each tension adjustor having one or more incised portions (Fig. 1) disposed orthogonal to the winding direction of the tape.
The term orthogonal has been given its plain and ordinary meaning per Merriam Webster Dictionary, which is defined as intersecting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the tape roller of modified Sharpe with tension adjustors as taught by Meier to mount and retain one or more tape rolls on a single spindle and provide adequate friction to prevent interference from adjacent rolls (Pg. 4, lines 47-50).

Response to Arguments
The Specification objections in the Office Action mailed July 20, 2022 has been obviated by the amendments filed November 11, 2022.
The 112, 1st paragraph rejection in the Office Action mailed July 20, 2022 has been overcome by the amendments filed November 11, 2022.
Applicant’s arguments with respect to claim(s) 1, 2, 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724